Mr. Justice Hand delivered the opinion of the court: The question argued in the briefs of the respective parties, and the only question in the case presented to' this court for decision, is, should a strip of land leased to a railroad company for right of way purposes, and on which the railroad company has located and is operating its tracks, which tracks constitute a part of its main track, be assessed as “railroad track” by the State Board of Equalization, or should it be assessed as real estate in the name of the owner of the fee by the local assessor. Section 40 of chapter 120 (Hurd’s Stat. 1909, p. 1833,) provides: “Every person, company or corporation owning, operating or constructing a railroad in this State, shall return sworn lists or schedules of the taxable property of such railroad, as hereinafter provided. Such property shall be listed and assessed with reference to the amount, kind and value on the first day of May of the year in which it is listed.” “Sec. 41. They shall, in the month of May of the year 1873, and at the same time in each year thereafter when required, make out and file with the county clerks of the respective counties in which the railroad may be located, a statement or schedule showing the property held for right of way, and the length of the main and all side and second tracks and turn-outs in such county, and in each city, town and village in the county, through or into which the road may run, and describing each tract of land, other than a city, town or village lot, through which the road may run, in accordance with the United States surveys, giving the width and length of the strip of land held in each tract, and the number of acres thereof. They shall also state the value of improvements and stations located on the right of way. New companies shall make such statement in May next after the location of their roads. When such statement shall have been once made, it shall not be necessary to report the description as hereinbefore required, unless directed so to do by the county board; but the company shall, during the month of May, annually, report the value of such property, by the description set forth in the next section of this act, and note 'all additions or changes in such right of way as shall have occurred. “Sec. 42. Such right of way, including the superstructures of main, side or second track and turn-outs, and the station and 'improvements of the railroad company on such right of way, shall be held to be real estate for the purposes of taxation, and denominated ‘railroad track,’ and shall be so listed and valued; and shall be described in the assessment thereof as a strip of land extending on each side of such railroad track, and embracing the same, together with all the stations and improvements thereon, commencing at a point where such railroad track crosses the boundary line in entering the county, city, town or village, and extending to the point where such track crosses the boundary line leaving such county, city, town or village, or to the point of termination in the same, as the case may be, containing ......acres, more or less, (inserting name of county, township, city, town or village boundary line of same, and number of acres, and length in feet,) and when advertised or sold for taxes, no other description shall be necessary. “Sec. 43. The value of the ‘railroad track’ shall be listed and taxed in the several counties, towns, villages, districts and cities, in the proportion that the length of the main track in such county, town, village, district or city bears to the whole length of the road in this State, except the value of the side or second track, and all turn-outs, and all station houses, depots, machine shops, or other buildings belonging to the road, which shall be taxed in the county, town, village, district or city in which the same are located. “Sec. 46. The tools and materials for repairs, and all other personal property of any railroad except ‘rolling stock,’ shall be listed and assessed in the county, town, village, district or city wherever the same may be on the first day of May. All real estate, including the stations and other buildings and structures thereon, other than that denominated ‘railroad track,’ belonging to any railroad, shall be listed as lands or lots, as' the case may be, in the county, town, village, district or city where the same are located.” It is apparent from these sections of the Revenue act that the real estate of all railroad corporations in this State is divided into two classes, viz., “railroad track,” and all real estate other than that denominated “railroad track.” Section 40 requires every person, company or corporation owning, operating or constructing a railroad in this State to return all the taxable property of such railroad as provided by said act; and section 41, that in 1873, and when required, the said persons, companies or corporations shall make and file with the county clerks of the counties in which the railroad may be located, a statement or schedule showing the “property held for right of way,” etc. The fore-g'oing sections clearly show that it was the legislative will that all property used for right of way purposes and properly denominated in said act as “railroad track” should be returned as such by the railroad corporation owning, operating or constructing the railroad over or upon such right of way, and that the assessment thereof should be made by the State Board of Equalization and not by the local assessors. And this is true whether the railroad corporation owning, operating or constructing the railroad which occupies said right of way owns the fee in said right of way or only an easement therein, or is only lessee thereof. In Huck v. Chicago and Alton Railroad Co. 86 Ill. 352, the Chicago and Alton Railroad Company leased, as its charter provided it should have power to do, certain lines of railroads, and it was held that the lines so leased were the property of the Chicago and Alton Railroad Company for the purpose of taxation. On page 354 the court said: “The Revenue law requires ‘every person, company or corporation, owning, operating or constructing a railroad, to return a schedule of the taxable property of such railroad’ for taxation. (Rev. Stat. 1874, p. 865, sec. 40.) And the rolling stock is to be listed and taxed in the several counties, towns, villages, districts and cities in the proportion that the length of the main track used or operated in such county, town, village, district or city bears to the whole length of the road used or operated by such person, company or corporation, whether owned or leased by him or them in w'hole or in part. We think it very clear from the corporate powers conferred by its charter, the terms of the leases and the provisions of the Revenue law referred to, that the Chicago and Alton Railroad ■ Company is, for all purposes of taxation at least, if not for all other purposes, to be regarded as the owner of all the leased property.— See, also, Kennedy v. St. Louis, Vandalia and Terre Haute Railroad Co. 62 Ill. 396.” In Chicago, Milwaukee and St. Paul Railway Co. v. Grant, 167 Ill. 489, ejectment was brought by Grant against the railroad company to recover a tract of land which formed a part of the railroad company’s right of way. The railroad company, to show title in itself, relied upon color of title, possession and payment of taxes for seven years. It was conceded that the railroad company had color of title and had been in possession for more than seven years and that it had paid taxes on the property for six years. As to the seventh year, it wras claimed the assessment by the State Board of Equalization was void, as at that time the railroad company did not have title to the land. The court held, however, that "taxes levied upon an assessment by the State Board of Equalization against the right of way as “railroad track” was legal, though the railroad company’s claim of title to the land had not ripened into title, by the operation of the. Statute of Limitations, at the time the assessment was made by the State Board of Equalization. These cases, we think, are conclusive of the question involved in this case and controlling. If, however, the question be treated as one of first impression in this court, we think it clear that every railroad company owning, operating or constructing a railroad in this State should return the property used by it for right of way as “railroad track,” and that the State Board of Equalization should assess said right of way as “railroad track” without stopping to examine the title of each tract of land under which the land used for right of way is held, and if the land is used as “railroad track” it should be assessed by the State Board of Equalization, regardless of where the fee title rests. In People v. State Board of Equalization, 205 Ill. 296, the court said: “The statute clearly contemplates that the right of way of a railroad company, for the purposes of assessment, shall be treated as a unit, and that the assessment of its real estate used for right of way purposes shall be apportioned among all the counties, cities, etc., through which the road runs. * * * This method of assessment has been in force in this State for many years and is equitable and fair. * * * The cost of construction in a particular town or county affords no criterion of the value of that portion of the road, for every mile of the road is equally indispensable to its existence as a whole, and contributes, proportionately, to its principal earnings. * * * The franchise extends to the entire corporate property and it is not possible that it can be divided. It must, if assessed at all, be assessed as an entirety, and this, as we have already shown, may be in connection with the property to which it is attached. * * * A railroad is a unit, and for the purposes of assessment its right of way must be treated as a whole. * * * The track of the road is but one track from one end of it to the other, and except in its use as one track is of little value.” If it were held the local assessors could assess such portions of the rights of way of railroad corporations in the State as private parties appear to own or have an interest in, in fee or otherwise, the effect would be to cut continuous lines of railroad into many parts, and these parts would be assessed for taxation, not according to their character as railroad property, but according to the business of the persons or corporation owning the fee. The statute, for the purpose of taxation, makes the railroad corporation using the right of way the owner of the land comprising the right of way. This method of assessment does not have the effect to exempt any of the right of way from taxation, as its full value will be assessed against the property as “railroad track,” and if any part of the premises returned by a railroad company as “railroad track” is not right of way and should be assessed by the local assessor, this should be done, but the local assessor should so describe the portion of the premises assessed by him that it may be identified. Illinois Central Railroad Co. v. Cavins, 238 Ill. 380. We think it is too clear for argument, in view of the statute and the adjudicated cases, that a railroad company’s right of way must be assessed as a unit; that the only assessing body which can assess such right of way is the State Board of Equalization; that such board is given full power to assess real estate owned or operated by a railroad company as right of way, and that the jurisdiction of the State Board of Equalization is exclusive over the class of property designated by the statute as “railroad track” for assessment purposes, whether held by a railroad company in fee or for years, or otherwise. In other words, that the use to which the property is devoted, and not where the fee title rests, determines which of the assessing. bodies,—that is, the State Board of Equalization or local assessors,—shall assess property in use by a railroad company for right of way purposes. The judgment of the county court will be reversed. Judgment reversed.